Citation Nr: 1024677	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disease, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals, lower lip and right cheek surgery.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January to August of 1946 and 
from March 1948 to June 1949.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which the above-referenced claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of compensation under 28 U.S.C. § 1151 being remanded 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 decision, the Board determined that new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection for 
a respiratory disease, to include COPD.  

2.  Evidence received since the February 2007 Board decision does 
not raise a reasonable possibility of substantiating the claim of 
service connection for a respiratory disease, to include COPD.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision which denied the Veteran's 
application to reopen the claim of entitlement to service 
connection for a respiratory disorder, to include COPD, is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.1100 (2009).

2.  Since the February 2007 Board decision, new and material 
evidence has not been received to reopen the claim of service 
connection for a respiratory disease, to include COPD.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

VA satisfied the duty to notify with respect to the application 
to reopen the previously denied claim by means of a letter to the 
Veteran dated in February 2008.  The Veteran was told of what was 
required to substantiate his claim for reopening the previously 
denied claim, and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he identified 
as being helpful to his claim.  The letter provided the Veteran 
with notice of what evidence and information was necessary to 
reopen his previously denied claim and to establish entitlement 
to the underlying claims for the benefits sought on appeal.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

A VA examination need not be provided for the Veteran's claim to 
reopen.  In the absence of new and material evidence submitted by 
the claimant, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am. v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence Claims

The Veteran seeks to reopen a previously denied claim for service 
connection for a respiratory disease.  The Veteran's claim for 
service connection for a respiratory disease was previously 
denied in a February 2007 Board decision on the basis of new and 
material evidence having not been submitted.  While it appears 
that the Veteran subsequently filed an appeal to U.S. Court of 
Appeals for Veterans Claims (the Court), he later moved to 
dismiss the appeal.  An August 2007 Order of the Court reflects 
that the appeal was dismissed.  As such, the February 2007 Board 
decision is the most recent final decision of record.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, his claim for 
service connection for a respiratory disease may only be reopened 
if new and material evidence is submitted. 
 
The Board notes that once a decision denying service connection 
becomes final, a disallowed service connection claim shall only 
be reopened and reviewed if new and material evidence is 
presented or secured with respect to the final claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

In the February 2007 Board decision, the Board determined that 
new and material evidence had not been receive to open the claim 
of service connection for a respiratory disease.  In denying the 
claim, the Board determined that the Veteran's newly submitted 
evidence was not material as there continued to be no new medical 
opinion as to the etiology of the Veteran's disorder.  At the 
time of the February  2007 Board decision the evidence of record 
included the following:  the Veteran's available service 
treatment records, showing a diagnosis of pneumonia in May 1946, 
a diagnosis of chronic bronchitis in June 1946, and X-ray 
findings of rales in the lung in July 1946; VA medical treatment 
records showing a diagnosis of resolved viral pneumonitis in 
February 1976, a chronic bronchitis and COPD in March and April 
of 1993, and treatment for respiratory disorders; a November 1999 
letter from T.M.B., M.D., opining that the Veteran's COPD was 
possibly due to in-service pneumonia or in-service chemical 
exposure; numerous VA examination reports; a June 2000 report 
from the U.S. Army Soldier and Biological Chemical Command 
stating that no information could be provided concerning the 
Veteran's alleged exposure to vesicating agents; an August 2001 
VA respiratory examination report that included a medical opinion 
that the Veteran's COPD was not related to his in-service 
bronchitis and pneumonia; an unsigned document entitled 
"Suggested Statement by Physician," which the Veteran purported 
to be the March 2006 opinion of Dr. R.M. linking his respiratory 
disease to his military service; an excerpt from the October 2002 
Board decision summarizing the Veteran's in-service medical 
treatment history that was attached to Dr. R.M.'s alleged March 
2006 opinion; an undated and unsigned letter from B.M.C., which 
included the medical opinion that it was possible for the 
Veteran's COPD to be caused by pneumonia or chemical exposure 
during his military service; transcripts from the Veteran and his 
daughter's testimony during a June 2004 formal hearing and an 
October 1999 video conference hearing; the Veteran's statements; 
internet articles regarding respiratory conditions; and private 
medical records showing treatment for chronic bronchitis and 
COPD.  

In denying the Veteran's claim to reopen, the Board specifically 
noted that a previous October 2002 Board denied the Veteran's 
claim for service connection on the basis that the preponderance 
of the medical evidence weighed against the claim.  In its 
discussion, the Board highlighted how in its October 2002 
decision, the Board noted that a VA medical opinion (the August 
2001 VA opinion) determined that there was no relationship 
between the Veteran's respiratory disorder and his military 
service, based on the Veteran's in-service and post-service 
clinical data.  The Board noted that in contrast, the positive 
nexus opinion from the Veteran's private treating physician (Dr. 
T.M.B.'s November 1999 opinion) did not refer to any clinical 
data or include a rationale for the conclusion reached.  The 
Board ultimately determined in the February 2007 decision that no 
new medical evidence had been received on the question of the 
etiology of the claimed condition.

In July 2007, the Veteran submitted additional evidence in 
support of his claim for service connection for a respiratory 
disease.  Specifically, he submitted a July 2007 letter for his 
private physician, D.L.Y., M.D.  In the letter, Dr. D.L.Y. stated 
that the Veteran has chronic bronchitis, which is also called 
COPD, and that this disorder was a continuation of the condition 
that was diagnosed in-service as chronic bronchitis.  Attached to 
the letter was a summary of the Veteran's in-service medical 
history as excerpted from page 4 of an October 2002 Board 
decision that denied the service connection claim for a 
respiratory disorder on the basis of new and material evidence 
having not been submitted.  Dr. D.L.Y. indicated that he examined 
the attached summary and that he took the summary into account in 
submitting his medical opinion.
 
In October 2007, the Veteran requested that his claim for service 
connection for COPD be reopened based on the submission of Dr. 
D.L.Y.'s July 2007 opinion letter and accompanied attachment.

In February 2008, the Veteran resubmitted a copy of Dr. D.L.Y.'s 
July 2007 letter and excerpted attachment, along with duplicates 
of additional evidence that was previously of record.  This 
duplicative evidence included:  portions of his VA treatment 
records; the undated, B.M.C. letter indicating that the Veteran's 
COPD is possibly due to pneumonia or chemical exposure during his 
military service; and Dr. T.M.B.'s November 1999 opinion letter. 

Subsequently, the Veteran's VA treatment records, dated from 
March 2003 to July 2009, were associated with the claims file.  
These records show continued treatment for respiratory disorders.

In February 2009, the Veteran re-submitted medical evidence in 
support of his claim.  Specifically, he submitted portions of his 
service treatment records, his March 2003 to January 2009 VA 
medical treatment records, and the unsigned document entitled 
"Suggested Statement by Physician," which the Veteran alleged 
was the March 2006 opinion from Dr. R.M. linking his COPD to his 
in-service bronchitis.  Attached to the "Suggested Statement by 
Physician" was the in-service medical treatment summary that was 
excerpted from the October 2002 Board decision.  The excerpted 
summary was unsigned.

After a careful review of the evidence of record, the Board finds 
that new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a respiratory 
disease, to include COPD.  Accordingly, the claim must be denied.  

 The Board essentially finds that the Veteran has not submitted 
new and material evidence to reopen his previously denied claim.  
As explained above, the basis of the February 2007 Board decision 
that denied a prior application to reopen was the lack of new 
medical evidence at to the etiology of the Veteran's disorder.   
The Board specifically discussed how it had previously 
considered, in the October 2002 Board decision, a private medical 
opinion relating the Veteran's respiratory disorder to his 
military service.  However, the Board determined that private 
medical opinion did not provide a basis to grant the Veteran's 
claim, as it did not include supporting clinical data or a 
rationale for the conclusion reached.  

In the present case, the evidence of record submitted since the 
February 2007 does not warrant reopening the claim for service 
connection.  Initially, the Board notes that in February 2008 and 
February 2009, the Veteran re-submitted evidence that was 
previously of record at the time of the February 2007 Board 
decision; this evidence includes portions of his service and VA 
treatment records, the alleged March 2006 opinion from Dr. R.M. 
with the attached excerpt, the undated letter from B.M.C., and 
the November 1999 opinion letter from Dr. T.M.B.  Thus, this 
evidence is redundant to that which was previously of record.  

The Board acknowledges that the July 2007 letter from Dr. D.L.Y 
is new in that it was not previously of record.  However, Dr. 
D.L.Y.'s medical statement is essentially duplicative of the 
favorable medical opinion that was previously considered by the 
Board in its October 2002 and February 2007 decisions.  As 
previously discussed, the Board considered the previous favorable 
medical opinion in its October 2002 decision, but ultimately 
determined that it lacked supporting clinical data or a 
rationale.  In comparison, although Dr. D.L.Y. indicated that he 
considered the excerpted Board summary of the Veteran's in-
service medical treatment, his July 2007 favorable medical 
opinion also lacks reference to any supporting clinical data or a 
supporting rationale.  Thus, Dr. D.L.Y.'s July 2007 letter does 
not provide a new and material medical opinion that would provide 
a basis for service connection.  Essentially, Dr. D.L.Y.'s July 
2007 letter is merely cumulative of the evidence previously of 
record because it essentially restates the previously considered, 
inadequate favorable opinion.  In essence, the newly submitted 
evidence does not give any new information that would 
substantiate the Veteran's claim for service connection or 
adequately demonstrate that the Veteran's current respiratory 
disorder is attributable to his military service.  
 
Consideration has been given to the Veteran's statements and the 
Board presumes his testimony to be credible for the purposes of 
determining whether new and material evidence has been submitted.  
However, when viewed in conjunction with the evidence of record 
at the time of the prior final decision, it is repetitive of 
previous statements made which were previously considered by VA, 
and is therefore not new.  While the Board is sympathetic to the 
Veteran's own statements regarding his condition and his military 
service, and believes that he is competent to report his current 
symptomatology, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical causation.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 
2006).  Therefore, while the Veteran's lay statements are 
presumed credible, they do not raise a reasonable possibility of 
substantiating the claims for service connection for a 
respiratory disease as they are not considered competent evidence 
of a nexus between the claimed disability and service.  See Id; 
see also Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (in 
determining whether evidence is new and material, the credibility 
of the evidence is generally presumed).  
   
Accordingly, the evidence received subsequent to the February 
2007 Board decision is not new and material because such evidence 
does not relate to an unestablished fact and does not otherwise 
raise a reasonable possibility of substantiating the Veteran's 
claim.  As such, the appeal is denied because new and material 
evidence has not been received to reopen the Veteran's claim of 
entitlement to service connection for a respiratory disease, to 
include COPD.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a respiratory disease, to 
include COPD, has not been reopened, and the appeal is therefore, 
denied.


REMAND

Unfortunately, a remand is required in this case with respect to 
the claim for compensation under § 1151 for residual of lower lip 
and right cheek surgery.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran claims that he currently has residuals 
following surgery on his lower lip and right cheek that was 
performed at a VA medical facility in October 2002.  He has 
essentially stated that he is unhappy with the October 2002 
surgery because he felt like a "guinea pig."  He reported that 
he required an additional surgery on his right cheek.  According 
to the Veteran, he now has difficulty with spillage upon eating 
and drinking.  He has claimed that he did not have this 
difficulty prior to his October 2002 surgery.  

The Board notes that a Veteran disabled as a result of VA medical 
treatment may receive compensation for a qualifying additional 
disability in the same manner as if such additional disability 
were service connected.  38 U.S.C.A. § 1151.   Effective for 
claims received on or after October 1, 1997, an additional 
disability is a qualifying disability if it was not the result of 
the Veteran's willful misconduct, the disability was caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the VA, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after care or 
treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease of injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The claims file reflects that the Veteran underwent surgery in 
October 2002 at a VA facility to excise cancerous lesions on his 
lower lip and right cheek.  Following the surgery, it was noted 
that cancerous cells remained in the area of the Veteran's right 
cheek.  However, a January 2003 treatment record shows that the 
Veteran chose not to undergone further surgery and instead wished 
to treat the condition with conservative measures.  A May 2003 
treatment record reflects that the Veteran's operative incisions 
were well healed and that he reported no difficulty with eating 
or continence of salvia.  The Veteran reported having an increase 
size of his lower lip in a February 2005 treatment record; the 
physical examination revealed a mid lower lip lesion that was 
pink and smooth and without drainage.  He was noted to have 
continence of the mouth in an April 2005 treatment record.  
Additional VA records reveal that he underwent a re-excision of 
the right cheek lesion in April 2007.  

While the claims file includes medical evidence related to the 
surgical treatment of the Veteran's lower lip and right cheek 
surgery, it is unclear from the current evidence of record 
whether the Veteran has an additional disability that is related 
to his October 2002 VA surgery.  In this regard, the Veteran has 
not been afforded a VA compensation examination to determine 
whether the medical or surgical treatment rendered in October 
2002 resulted in any additional disabilities.  Thus, on remand, 
the Veteran should be given a physical examination to so that an 
opinion can be rendered regarding whether there the Veteran has 
an additional disability due to the October 2002 VA surgery.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
whether he has additional disability(ies) as 
a proximate result of the October 2002 VA 
surgery on his lower lip and right cheek.  
All diagnostic testing and evaluation deemed 
necessary should be performed.  The examiner 
must review the claims file, including the 
surgical records, for pertinent medical and 
other history.  

The examiner should identify any additional 
disability(ies) resulting from the Veteran's 
October 2002 surgery.  The examiner should 
then opine whether it is at least as likely 
as not (at least a 50 percent or probability) 
any identified additional disability(ies) 
resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault; or an event not 
reasonably foreseeable.  A complete rationale 
for any opinion expressed shall be provided.  
If the examiner finds it impossible to 
provide the requested opinion without 
resorting to mere speculation, he or she 
should so indicate and should further explain 
why an opinion cannot be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and afford and adequate 
time to respond thereto before the record is 
returned to the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


